Order entered February 25, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01068-CR
                                       No. 05-18-01069-CR

                           ROBERT HOWARD GREEN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-76425-T & F16-76426-T

                                             ORDER
       On February 12, 2019, we ordered appellant to provide this Court with written proof he

requested the reporter’s record. On January 20, 2019, we received a letter from appellant in

which he certified he hand delivered a request for the reporter’s record to court reporters Debi

Harris and Sharina Fowler on February 13, 2019. In light of this, we ORDER the complete

reporter’s record filed within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Lawrence

Mays, Presiding Judge, 283rd Judicial District Court; Debi Harris, court reporter; Sharina

Fowler, court reporter; and to counsel for all parties.

                                                          /s/   ROBERT D. BURNS, III
                                                                CHIEF JUSTICE